Appellant was convicted of assault to murder, his punishment being fixed at two years confinement in the penitentiary. We think the court erred in failing to charge on aggravated assault. The evidence for the State shows an assault with intent to murder. Appellant's testimony shows that he acted in self-defense, because prosecutor was about to attack him with a dirk or knife. Appellant also testified that he did not shoot with intent to hit or kill prosecutor, but that he intended to scare him away. Under the authority of Gatlin v. State, 7 Texas Ct. Rep., 16, the court shuold have charged on aggravated and simple assault. Cubine v. State, 7 Texas Ct. Rep., 327.
Appellant also complains of the following portion of the court's charge: "If you believe defendant did not shoot at Manuel Guevara, for the purpose and with the intention of killing him, but that he shot for the purpose of frightening or scaring the said Guevara, you will acquit the defendant." Appellant insists that the state of facts suggested by the charge would amount to an assault and battery, and that the court by instructing the jury to acquit was in error, and the jury would not likely do so as appellant was guilty of some offense. This contention is also supported by the case cited above.
The judgment is reversed and the cause remanded.
Reversed and remanded.